PER CURIAM
Defendant moved "for an Order striking the Motion and Order for default against the defendant” pursuant to ORS 18.160. The motion was denied, and a notice of appeal was filed. We quote from appellant’s brief:
"By way of prefatory remark, it is emphasized that the Defendant is not asking this Court to set aside the Order of Default entered by the trial court on December 8, 1978. Rather, the Defendant is requesting this Court to set aside the Default Judgment and remand this case to the trial court for a hearing on the issue of damages pursuant to ORS 18.080. Because the Defendant is not urging this Court to set aside a Default Judgment, ORS 18.160 is irrelevant to this appeal.”
Whatever means might be, or have been, available to the defendant to raise the issue of his entitlement to a hearing on damages, this appeal on that issue is without foundation. See ORS 19.020.
Appeal dismissed.